UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2016 Item 1: Schedule of Investments Vanguard Equity Income Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Common Stocks (97.1%) 1 Consumer Discretionary (4.6%) Home Depot Inc. 2,336,282 313,249 McDonald's Corp. 1,906,370 232,043 VF Corp. 3,252,881 173,541 Ford Motor Co. 6,405,747 77,702 Darden Restaurants Inc. 727,686 52,917 Best Buy Co. Inc. 1,218,071 51,975 Carnival Corp. 726,513 37,822 International Game Technology plc 1,044,420 26,654 General Motors Co. 645,330 22,483 Regal Entertainment Group Class A 1,018,015 20,971 Tupperware Brands Corp. 379,587 19,974 Kohl's Corp. 367,487 18,147 American Eagle Outfitters Inc. 1,057,751 16,046 Omnicom Group Inc. 183,153 15,588 ^ Nordstrom Inc. 305,906 14,662 Leggett & Platt Inc. 241,624 11,811 Garmin Ltd. 210,855 10,224 Time Inc. 549,748 9,813 Rent-A-Center Inc. 832,266 9,363 Bob Evans Farms Inc. 166,734 8,872 Tailored Brands Inc. 325,231 8,310 TEGNA Inc. 156,799 3,354 Staples Inc. 174,827 1,582 Superior Industries International Inc. 12,900 Consumer Staples (11.7%) Philip Morris International Inc. 7,052,407 645,225 Coca-Cola Co. 7,245,318 300,391 PepsiCo Inc. 2,846,730 297,853 Kraft Heinz Co. 2,839,919 247,982 Procter & Gamble Co. 2,857,468 240,256 Unilever NV 5,413,192 222,266 Wal-Mart Stores Inc. 3,106,906 214,749 British American Tobacco plc 3,727,294 211,247 Altria Group Inc. 2,733,356 184,830 ^ Diageo plc ADR 991,719 103,079 General Mills Inc. 1,206,590 74,531 Conagra Brands Inc. 1,562,952 61,815 Nu Skin Enterprises Inc. Class A 849,619 40,595 Ingredion Inc. 321,064 40,120 Kellogg Co. 338,750 24,969 Kimberly-Clark Corp. 195,540 22,315 Universal Corp. 301,765 19,237 B&G Foods Inc. 40,042 Energy (11.2%) Exxon Mobil Corp. 6,569,075 592,925 Chevron Corp. 4,829,487 568,431 ^ Suncor Energy Inc. 10,596,739 346,407 Occidental Petroleum Corp. 3,809,690 271,364 ^ TransCanada Corp. 4,400,370 198,412 Canadian Natural Resources Ltd. 6,035,944 192,426 Phillips 66 2,205,870 190,609 Valero Energy Corp. 1,141,841 78,011 Enbridge Inc. 1,408,766 59,337 ONEOK Inc. 1,028,254 59,032 ^ PBF Energy Inc. Class A 1,408,689 39,274 Murphy Oil Corp. 1,233,597 38,402 Ensco plc Class A 3,418,709 33,230 ^ Ship Finance International Ltd. 1,940,357 28,814 Spectra Energy Corp. 652,259 26,801 Scorpio Tankers Inc. 5,057,039 22,908 Oceaneering International Inc. 746,689 21,064 Cosan Ltd. 2,204,056 16,553 ^ Nordic American Tankers Ltd. 1,474,396 12,385 Kinder Morgan Inc. 594,833 12,319 ConocoPhillips 232,508 11,658 Patterson-UTI Energy Inc. 256,495 6,905 Archrock Inc. 370,900 4,896 Financials (18.0%) JPMorgan Chase & Co. 11,116,217 959,218 Wells Fargo & Co. 15,384,197 847,823 Marsh & McLennan Cos. Inc. 5,860,048 396,081 PNC Financial Services Group Inc. 2,941,742 344,066 MetLife Inc. 5,079,097 273,713 BlackRock Inc. 661,278 251,643 Chubb Ltd. 1,891,268 249,874 M&T Bank Corp. 1,171,858 183,314 Principal Financial Group Inc. 2,938,079 169,997 ^ Thomson Reuters Corp. 3,491,677 152,866 US Bancorp 2,618,565 134,516 Prudential Financial Inc. 863,876 89,895 SunTrust Banks Inc. 1,265,307 69,402 Aflac Inc. 996,681 69,369 Fifth Third Bancorp 2,500,808 67,447 Regions Financial Corp. 4,501,401 64,640 Ameriprise Financial Inc. 555,530 61,631 Travelers Cos. Inc. 392,045 47,994 Navient Corp. 2,889,142 47,469 Federated Investors Inc. Class B 517,965 14,648 ^ LPL Financial Holdings Inc. 414,602 14,598 First American Financial Corp. 279,948 10,254 Washington Federal Inc. 227,242 7,806 Axis Capital Holdings Ltd. 115,107 7,513 NorthStar Asset Management Group Inc. 344,527 5,140 Validus Holdings Ltd. 84,179 4,631 Eaton Vance Corp. 108,067 4,526 Invesco Ltd. 148,945 4,519 LegacyTexas Financial Group Inc. 76,105 3,277 Cullen/Frost Bankers Inc. 36,682 3,236 T. Rowe Price Group Inc. 34,179 2,572 Greenhill & Co. Inc. 68,115 1,887 Maiden Holdings Ltd. 32,400 Health Care (11.8%) Johnson & Johnson 6,306,114 726,527 Merck & Co. Inc. 9,163,065 539,430 Pfizer Inc. 15,498,502 503,391 Bristol-Myers Squibb Co. 5,003,952 292,431 Eli Lilly & Co. 3,879,393 285,329 Novartis AG 2,685,522 195,301 Cardinal Health Inc. 2,253,900 162,213 Roche Holding AG 635,337 144,827 Amgen Inc. 587,161 85,849 AbbVie Inc. 813,667 50,952 Quest Diagnostics Inc. 92,732 8,522 Baxter International Inc. 99,211 4,399 Owens & Minor Inc. 108,503 Industrials (11.5%) General Electric Co. 20,610,166 651,281 Eaton Corp. plc 4,760,145 319,358 Union Pacific Corp. 2,872,982 297,871 3M Co. 1,535,005 274,106 Honeywell International Inc. 1,920,310 222,468 United Technologies Corp. 1,459,022 159,938 Raytheon Co. 1,028,326 146,022 United Parcel Service Inc. Class B 1,211,661 138,905 Boeing Co. 748,307 116,496 Caterpillar Inc. 1,250,781 115,997 Stanley Black & Decker Inc. 495,730 56,855 GATX Corp. 805,596 49,609 Ryder System Inc. 597,192 44,455 Cummins Inc. 318,422 43,519 ^ Copa Holdings SA Class A 475,558 43,195 MSC Industrial Direct Co. Inc. Class A 466,628 43,112 ^ Greenbrier Cos. Inc. 786,042 32,660 Lockheed Martin Corp. 107,258 26,808 Pitney Bowes Inc. 1,737,153 26,387 General Cable Corp. 1,075,160 20,482 RR Donnelley & Sons Co. 1,026,592 16,754 Timken Co. 406,750 16,148 Briggs & Stratton Corp. 686,556 15,283 Aircastle Ltd. 417,479 8,704 West Corp. 343,622 8,508 Knoll Inc. 262,876 7,342 CSX Corp. 169,147 6,078 Brady Corp. Class A 161,087 6,049 ^ American Railcar Industries Inc. 100,380 4,546 Applied Industrial Technologies Inc. 49,369 2,933 Norfolk Southern Corp. 24,815 Information Technology (13.9%) Microsoft Corp. 19,234,126 1,195,209 Cisco Systems Inc. 18,961,720 573,023 Intel Corp. 13,425,210 486,932 Analog Devices Inc. 3,678,052 267,100 QUALCOMM Inc. 3,341,741 217,881 Maxim Integrated Products Inc. 4,424,100 170,638 International Business Machines Corp. 719,973 119,508 Texas Instruments Inc. 1,548,223 112,974 HP Inc. 4,552,583 67,560 KLA-Tencor Corp. 705,428 55,503 Western Union Co. 2,488,857 54,058 Seagate Technology plc 1,246,386 47,575 Xerox Corp. 5,333,033 46,557 Cypress Semiconductor Corp. 3,691,666 42,233 Science Applications International Corp. 414,755 35,171 Computer Sciences Corp. 488,700 29,039 EarthLink Holdings Corp. 1,292,329 7,289 ManTech International Corp. Class A 8,700 368 Materials (2.7%) Dow Chemical Co. 5,055,592 289,281 International Paper Co. 2,058,702 109,235 LyondellBasell Industries NV Class A 791,346 67,882 Steel Dynamics Inc. 1,502,522 53,460 Commercial Metals Co. 2,116,492 46,097 Huntsman Corp. 2,000,937 38,178 Nucor Corp. 454,633 27,060 Avery Dennison Corp. 264,044 18,541 EI du Pont de Nemours & Co. 213,395 15,663 Greif Inc. Class A 278,298 14,279 Rayonier Advanced Materials Inc. 399,159 6,171 Schnitzer Steel Industries Inc. 176,078 4,525 Domtar Corp. 88,549 3,456 * AdvanSix Inc. — Other (0.3%) ^,2 Vanguard High Dividend Yield ETF 1,047,950 79,403 Telecommunication Services (4.1%) Verizon Communications Inc. 10,988,461 586,564 AT&T Inc. 4,686,101 199,300 BCE Inc. 4,196,310 181,367 CenturyLink Inc. 2,321,826 55,213 Windstream Holdings Inc. 1,733,738 12,708 Cogent Communications Holdings Inc. 302,423 Utilities (7.3%) Dominion Resources Inc. 3,844,450 294,446 NextEra Energy Inc. 1,584,834 189,324 Eversource Energy 3,340,023 184,469 Sempra Energy 1,554,249 156,420 Xcel Energy Inc. 3,660,787 148,994 UGI Corp. 3,053,943 140,726 Duke Energy Corp. 1,372,477 106,532 Edison International 913,207 65,742 DTE Energy Co. 583,556 57,486 Entergy Corp. 779,825 57,294 FirstEnergy Corp. 1,788,344 55,385 CenterPoint Energy Inc. 2,179,538 53,704 PPL Corp. 1,573,722 53,585 AES Corp. 4,232,605 49,183 MDU Resources Group Inc. 1,667,572 47,976 Ameren Corp. 843,157 44,232 Southwest Gas Corp. 365,282 27,988 NiSource Inc. 1,170,884 25,923 ONE Gas Inc. 326,092 20,857 NRG Energy Inc. 1,603,066 19,654 Great Plains Energy Inc. 693,645 18,971 National Fuel Gas Co. 235,119 13,317 Hawaiian Electric Industries Inc. 119,626 3,956 NRG Yield Inc. 199,065 3,145 Southern Co. 41,863 2,059 Total Common Stocks (Cost $19,207,273) Coupon Temporary Cash Investments (3.1%) 1 Money Market Fund (2.1%) Vanguard Market Liquidity Fund 0.823% 5,502,025 550,258 Face Maturity Amount Date ($000) Repurchase Agreements (0.7%) Goldman Sachs & Co. (Dated 12/30/16, Repurchase Value $91,904,000 collateralized by Government National Mortgage Assn. 3.00%, 9/15/42-7/20/46, with a value of $93,738,000) 0.440% 1/3/17 91,900 91,900 RBS Securities, Inc. (Dated 12/30/16, Repurchase Value $47,602,000 collateralized by U.S. Treasury Note 0.625%, 4/30/18, with a value of $48,554,000) 0.470% 1/3/17 47,600 47,600 Societe Generale (Dated 12/30/16, Repurchase Value $31,902,000 collateralized by Federal Home Loan Mortgage Corp. 0.750%, 8/28/19, and U.S. Treasury Bond/Note 0.000%-1.750%, 6/22/17-9/30/22, with a value of $32,538,000) 0.500% 1/3/17 31,900 U.S. Government and Agency Obligations (0.3%) 5,6 Federal Home Loan Bank Discount Notes 0.390% 2/1/17 5,500 5,498 5 Federal Home Loan Bank Discount Notes 0.525% 3/8/17 50,000 49,952 United States Treasury Bill 0.287% 1/5/17 3,000 3,000 United States Treasury Bill 0.337%-0.360% 1/12/17 700 700 6 United States Treasury Bill 0.462%-0.478% 2/9/17 14,300 14,294 6 United States Treasury Bill 0.487% 3/16/17 450 449 6 United States Treasury Bill 0.571% 5/4/17 300 299 United States Treasury Bill 0.623% 5/18/17 100 100 Total Temporary Cash Investments (Cost $795,924) Total Investments (100.2%) (Cost $20,003,197) Other Assets and Liabilities-Net (-0.2%)4 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $226,553,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.0% and 1.2%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $239,145,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $15,118,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold, or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 24,076,000 551,375 — Temporary Cash Investments 550,258 245,692 — Futures Contracts—Liabilities 1 (1,396) — — Total 24,624,862 797,067 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index March 2017 4,232 473,180 (2,674) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At December 31, 2016, the cost of investment securities for tax purposes was $20,003,328,000. Net unrealized appreciation of investment securities for tax purposes was $5,419,997,000, consisting of unrealized gains of $5,644,130,000 on securities that had risen in value since their purchase and $224,133,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard PRIMECAP Core Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Common Stocks (95.2%) Consumer Discretionary (12.3%) ^,* CarMax Inc. 2,850,400 183,537 TJX Cos. Inc. 1,529,700 114,926 Royal Caribbean Cruises Ltd. 1,325,000 108,703 Sony Corp. ADR 3,780,000 105,954 Carnival Corp. 1,885,900 98,180 Ross Stores Inc. 1,227,000 80,491 L Brands Inc. 1,183,625 77,930 Walt Disney Co. 620,000 64,616 Las Vegas Sands Corp. 610,000 32,580 Tribune Media Co. Class A 803,500 28,107 * Amazon.com Inc. 31,193 23,391 VF Corp. 383,000 20,433 Lowe's Cos. Inc. 247,700 17,617 Whirlpool Corp. 94,731 17,219 Newell Brands Inc. 345,000 15,404 Bed Bath & Beyond Inc. 337,491 13,716 Comcast Corp. Class A 154,500 10,668 Gildan Activewear Inc. Class A 370,000 9,387 Hilton Worldwide Holdings Inc. 330,000 8,976 * Charter Communications Inc. Class A 24,400 7,025 * AutoZone Inc. 7,800 6,160 Signet Jewelers Ltd. 46,000 4,336 * Norwegian Cruise Line Holdings Ltd. 91,700 3,900 Marriott International Inc. Class A 46,000 3,803 CBS Corp. Class B 33,000 2,100 * Adient plc 27,050 1,585 * MGM Resorts International 20,000 577 * Tempur Sealy International Inc. 1,000 68 Consumer Staples (0.8%) CVS Health Corp. 425,377 33,566 PepsiCo Inc. 300,000 31,389 Tyson Foods Inc. Class A 60,000 Energy (1.2%) Schlumberger Ltd. 447,414 37,561 * Transocean Ltd. 1,408,300 20,758 * Southwestern Energy Co. 1,360,000 14,715 Cabot Oil & Gas Corp. 425,000 9,928 National Oilwell Varco Inc. 243,200 9,106 EOG Resources Inc. 63,000 6,369 Exxon Mobil Corp. 46,012 4,153 Noble Energy Inc. 50,000 1,903 * Petroleo Brasileiro SA ADR Preference Shares 75,000 661 Range Resources Corp. 15,000 515 * Petroleo Brasileiro SA ADR 30,000 303 Frank's International NV 10,000 Financials (9.3%) JPMorgan Chase & Co. 3,362,665 290,164 Charles Schwab Corp. 3,227,100 127,374 Wells Fargo & Co. 1,733,000 95,506 Marsh & McLennan Cos. Inc. 1,251,512 84,590 Northern Trust Corp. 700,400 62,370 Discover Financial Services 734,900 52,979 US Bancorp 758,300 38,954 Progressive Corp. 865,800 30,736 CME Group Inc. 79,850 9,211 Travelers Cos. Inc. 49,000 5,998 American Express Co. 51,000 3,778 Comerica Inc. 35,000 2,384 Chubb Ltd. 9,630 Health Care (20.8%) Amgen Inc. 2,219,624 324,531 Eli Lilly & Co. 4,370,800 321,472 * Biogen Inc. 861,300 244,247 Roche Holding AG 1,061,806 242,041 Novartis AG ADR 1,754,100 127,769 Thermo Fisher Scientific Inc. 562,700 79,397 Medtronic plc 1,097,550 78,179 * Boston Scientific Corp. 3,351,200 72,487 ^ AstraZeneca plc ADR 2,547,000 69,584 Abbott Laboratories 1,552,400 59,628 Johnson & Johnson 508,800 58,619 Sanofi ADR 540,000 21,838 Merck & Co. Inc. 370,000 21,782 * Waters Corp. 152,650 20,515 * Illumina Inc. 155,900 19,961 Agilent Technologies Inc. 382,600 17,431 Stryker Corp. 45,500 5,451 Zimmer Biomet Holdings Inc. 42,900 4,427 AbbVie Inc. 60,000 3,757 * Cerner Corp. 10,000 474 Industrials (18.9%) Southwest Airlines Co. 9,006,525 448,885 FedEx Corp. 953,500 177,542 American Airlines Group Inc. 2,997,800 139,967 Airbus SE 1,586,850 104,810 United Parcel Service Inc. Class B 827,500 94,864 * United Continental Holdings Inc. 1,158,000 84,395 Delta Air Lines Inc. 1,430,000 70,342 Deere & Co. 513,400 52,901 Caterpillar Inc. 492,000 45,628 * Jacobs Engineering Group Inc. 746,655 42,559 Honeywell International Inc. 315,000 36,493 CSX Corp. 925,000 33,235 Siemens AG 265,000 32,447 * AECOM 875,000 31,815 Union Pacific Corp. 262,000 27,164 Safran SA 340,000 24,454 Rockwell Automation Inc. 168,700 22,673 Ritchie Bros Auctioneers Inc. (New York Shares) 533,300 18,132 Pentair plc 310,000 17,382 United Technologies Corp. 150,000 16,443 Republic Services Inc. Class A 268,935 15,343 General Dynamics Corp. 76,000 13,122 IDEX Corp. 139,000 12,518 Boeing Co. 80,000 12,454 Expeditors International of Washington Inc. 230,000 12,181 Johnson Controls International plc 285,500 11,760 Textron Inc. 178,868 8,686 * Hertz Global Holdings Inc. 357,000 7,697 * Herc Holdings Inc. 104,000 4,177 TransDigm Group Inc. 12,500 3,112 * Kirby Corp. 16,000 1,064 Chicago Bridge & Iron Co. NV 20,000 Information Technology (28.4%) Texas Instruments Inc. 3,496,000 255,103 Microsoft Corp. 2,959,200 183,885 Hewlett Packard Enterprise Co. 6,917,567 160,072 * Alphabet Inc. Class A 189,677 150,310 NVIDIA Corp. 1,405,000 149,970 * Alphabet Inc. Class C 190,663 147,158 * Flex Ltd. 9,094,300 130,685 Intel Corp. 3,364,400 122,027 NetApp Inc. 3,020,400 106,529 HP Inc. 6,739,367 100,012 KLA-Tencor Corp. 1,183,600 93,126 QUALCOMM Inc. 1,280,430 83,484 Cisco Systems Inc. 2,507,500 75,777 Intuit Inc. 545,000 62,462 ASML Holding NV 480,000 53,856 * Alibaba Group Holding Ltd. ADR 542,430 47,631 * Adobe Systems Inc. 440,000 45,298 * Micron Technology Inc. 1,970,000 43,182 Telefonaktiebolaget LM Ericsson ADR 7,197,900 41,964 Applied Materials Inc. 1,284,000 41,435 * eBay Inc. 1,290,900 38,327 Corning Inc. 1,425,000 34,585 * Keysight Technologies Inc. 924,700 33,816 Activision Blizzard Inc. 905,000 32,680 * PayPal Holdings Inc. 744,300 29,378 * Yahoo! Inc. 692,600 26,783 Analog Devices Inc. 367,500 26,688 * Dell Technologies Inc. Class V 404,264 22,222 * Electronic Arts Inc. 280,000 22,053 Visa Inc. Class A 275,000 21,455 Western Digital Corp. 302,743 20,571 Oracle Corp. 450,000 17,302 Apple Inc. 132,000 15,288 * BlackBerry Ltd. 1,547,500 10,662 Teradyne Inc. 250,000 6,350 ^,* VMware Inc. Class A 3,000 236 Materials (2.2%) Monsanto Co. 773,350 81,364 Praxair Inc. 229,700 26,919 Dow Chemical Co. 458,000 26,207 EI du Pont de Nemours & Co. 275,000 20,185 Celanese Corp. Class A 190,000 14,961 Cabot Corp. 125,000 6,317 Greif Inc. Class A 105,000 5,388 * Crown Holdings Inc. 100,000 5,257 LyondellBasell Industries NV Class A 46,200 3,963 Greif Inc. Class B 37,000 2,499 * AdvanSix Inc. 15,000 332 Telecommunication Services (1.3%) * Sprint Corp. 8,180,000 68,876 AT&T Inc. 905,492 Total Common Stocks (Cost $4,756,258) Coupon Temporary Cash Investment (5.3%) Money Market Fund (5.3%) Vanguard Market Liquidity Fund (Cost 0.823% 4,543,681 454,414 Total Investments (100.5%) (Cost $5,210,627) Other Assets and Liabilities-Net (-0.5%) 2 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $38,110,000. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $39,061,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 7,809,314 403,752 — Temporary Cash Investments 454,414 — — Total 8,626,728 403,752 — D. At December 31, 2016, the cost of investment securities for tax purposes was $5,210,627,000. Net unrealized appreciation of investment securities for tax purposes was $3,456,853,000, consisting of unrealized gains of $3,642,139,000 on securities that had risen in value since their purchase and $185,286,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD FENWAY FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 16, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD FENWAY FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 16, 2017 VANGUARD FENWAY FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 16, 2017 *By: /s/ Anne E. Robinson Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see File Number 33-32548, Incorporated by Reference.
